The plaintiff purchased the tract of land, which is the subject of this action, at a trustee's sale made under a deed of trust subsequent to and subject to the provisions of a former deed of trust. The debtor was the same in both deeds and both deeds embraced the tract of land described in the complaint, and also another parcel of real estate described as the town lot. The plaintiff purchaser was the cestui que trust in the deed under which he bought, and the trustee's deed to him recited that the land sold was subject to the former trust deed. The *Page 2 
former trust deed referred to was executed to U. L. Simpson, trustee. After the purchase of the land by the plaintiff, he bought from the holder the note secured in the first deed of trust. Both parcels of land were then advertised regularly and sold by Simpson under the first deed. At the sale, the plaintiff insisted that Simpson should sell the town lot first, and the debtor insisted that the tract which the plaintiff had purchased under the first sale should be sold first. The trustee, Simpson, sold first the tract which the plaintiff had bought at the first sale, and the defendant J. L. Pritchard, a son of the debtor, became the purchaser at the price of five dollars. There is no allegation of fraud or wrong doing alleged in the complaint, and no allegation as to the value of the tract of land.
The question then presented is, did the trustee Simpson have the discretion and power to sell first in order the tract of land which he did sell first, against the plaintiff's specific direction that he should not sell the town lot first? If the trustee has this power and discretion, it follows that the defendant got a good title to the land, notwithstanding that the purchaser was the son of the debtor and the purchase money was only five dollars (no fraud having been alleged in the transaction), and (3)   the plaintiff cannot recover. The plaintiff having bought the tract of land at the first sale under the junior trust deed got title to the land upon his purchasing the note secured in the first deed of trust. At the sale of the land he acquired, by his deed from the trustee, all the interest of the debtor in the same, subject to the charge upon it of the indebtedness secured in the first deed, and the purchase of that indebtedness was a payment of it if he chose to so regard it. But the plaintiff did not choose to be satisfied with this position. He treated the first deed of trust as still open and in force, and ordered the trustee to proceed under it with a sale of one of the parcels of land conveyed in it. In our opinion he could not treat the trust as open for the sale of one parcel of the land and closed as to the other. In trust deeds for the benefit of creditors, the trustee is the agent of both creditor and debtor, and he is required to discharge his duties with the strictest impartiality as well as with fidelity, and according to his best ability. Johnston v.Eason, 38 N.C. 330; Perry on Trusts, sec. 620. The purposes of the creditor and debtor, here, are plainly to be seen in this transaction. The creditor wished to place the burden of his debt upon the town lot, he having bought the other tract at the first sale but still subject to the first trust deed; and the debtor wished to make him proceed against the tract which he had bought at the first sale, and by that course to save his home. Under this condition of things the trustee was forced to exercise his discretion, and the law holds him to the exercise of this discretion in a reasonable and intelligent manner. He was bound in the exercise of his *Page 3 
power to use it neither for the oppression of the debtor nor to sacrifice the estate. We cannot say from the facts in this case that the trustee, Simpson, exercised his power unjustly towards the creditor, the plaintiff, or unnecessarily prejudicial to his interests. We can see from the record in the case how the trustee may have impartially, and with      (4) the utmost good faith, acted as he did, thinking that the creditor might be unprejudiced in his rights and that the debtor might be enabled to save his home. There is nothing going to show either bad faith or unfair discretion in the action of the trustee. The result is serious to the plaintiff, but a person sui juris is allowed to manage his own affairs in his own way, if not contrary to law.
There was error in the ruling of his Honor, and judgment should have been rendered for the defendants.
Error.
Cited: Monroe v. Fuchtler, 121 N.C. 104; Woodcock v. Merrimon,122 N.C. 738.